UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-8242


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

ELIJAH JEROME WHITE, a/k/a Dice,

                  Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Charleston.   Patrick Michael Duffy, District
Judge. (2:98-cr-00455-PMD-4)


Submitted:    February 19, 2009            Decided:   February 26, 2009


Before WILKINSON, DUNCAN, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Elijah Jerome White, Appellant Pro Se. Miller Williams Shealy,
Jr., OFFICE OF THE UNITED STATES ATTORNEY, Charleston, South
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Elijah Jerome White appeals the district court’s order

denying relief on his motion for reduction of sentence pursuant

to 18 U.S.C. § 3582(c)(2) (2006).              We have reviewed the record

and find no reversible error.               Accordingly, we affirm for the

reasons stated by the district court.                United States v. White,

No. 2:98-cr-00455-PMD-4 (D.S.C. Oct. 6, 2008).                 We dispense with

oral   argument   because      the    facts    and   legal     contentions    are

adequately    presented   in    the    materials      before    the   court   and

argument would not aid the decisional process.

                                                                       AFFIRMED




                                        2